 390DECISIONSOF NATIONALLABOR RELATIONS BOARDwill have any occasion to exercise their seniority rights?As it ap-'pears that there is no reasonable prospect of reemployment of thesevoters in the forming department,we find in agreement with theRegional Director,that the employees in group 3 were permanentlylaid off on the eligibility date, and were therefore not eligible tovote.The Board has considered the Regional Director's report on chal-lenged ballots and the exceptions thereto and hereby adopts the find-ings and-recommendations of the Regional Director that the chal-lenges to the ballots of the employees in groups 1 and 2 be overruledand the ballots be opened and counted,and that the-challenges to theballots to the persons listed in group 3 be sustained.[The Board directed that the Regional Director for the EighthRegion shall,within ten(10) days from the date of this Direction,open and count the ballots of Sam Burford,F. Grames,S; Grzey-orczyk, B. Lehman, J. McGee, C., Shumate,E. Carpenter,CecilMe-Court,M. McCourt,and Carl Mingione and serve upon the parties a,supplemental tally of ballots.]ACTING CHAIRMAN RoDGERS took no part in the consideration of theabove Supplemental Decision and Direction.I In its brief,Flints cites a number of cases in support of its.contention that theretention of seniority rights requires a finding that these employees are temporarilyrather than permanently laid off. In each case cited, however,there are other factorspresent,in addition to retention of seniority status,indicating the temporary nature ofthe layoff. In the instant case, none of these additional factors is present.The merefact that laid-off employees have continued seniority rights does not entitle them to vote,but rather the test is whether there exists it reasonable expectancy of employment in thenear future.Hsggins, Inc.,111 NLRB 797,and cases cited therein.-AssociatedMachines,Inc,andUnited Steelworkers of America,C. 1. 0. andIndependent Machine Workers Union of Lancaster,Ohio1Partyto the Contract.Case No. 9-C.4-843.October 13,1955DECISION AND ORDEROn March -24, 1955, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not'violated the Actin certain other respects.114 NLRB No. 80. ,ASSOCIATED MACHINES, INC.391Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in-the case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations as modified below.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1), (2), and (3) of the Act by entering into and main-taining in force a'collective-bargaining agreement containing a union-security clause which granted to employees less than 30 days in whichto join the contracting Union.We also agree with the Trial Ex-aminer in rejecting the Respondent's contention that the written agree-ment was intended only to memorialize an oral understanding whichbecame effective upon employee ratification of the proposed agree-ment. In the field of labor law, it is customary to consider a writ-ten document embodying the terms of a collective-bargaining rela-tionship asthe contractbetween the parties and that it is not to beeffective until signed by both parties to the agreement.There is noevidence of any intention by the parties to depart from this normalpractice and understanding.The Respondent has not excepted to the Trial Examiner's recom-mended remedy for the above violation of the Act, namely, that theRespondent withdraw recognition from the Independent as collective-bargaining representative of its employees and cease giving effect toits bargaining contract with that labor organization.We adopt theTrial Examiner's recommendation.In view of our finding that the Respondent violated Section 8 (a)-(2) and (1) of the Act by entering into the 1954 collective-bargainingagreement with the Independent because of the inclusion therein ofan unlawful union-security clause, we find it unnecessary to decidewhether the signing of the agreement also violated the same sectionof the Act because of theMidwest Pipingdoctrine 2The remedy forthe second alleged violation would be essentially the same as that forthe violation actually found. 'Accordingly, we do not adopt or passupon the validity of the Trial Examiner's findings or discussion re-lating to theMidwest Pipingissue.ORDERUpon the entire record in this case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor Relations' The Respondent's request for oral argument is hereby denied as the record and excep-tions and briefs, in our opinion,adequately present the issues and positions of the parties.2Midwest Piping and SupplyCo.,63 NLRB 1060. 392ODECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, Associated Machines, Inc.,Lancaster, Ohio, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing Independent Machine Workers Union of Lan-caster, Ohio, or any successor thereto, as the representative of its em-ployees for the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or' other condi-tions of employment, unless and until such labor organization shallhave been certified by the National Labor Relations Board as suchrepresentative.(b)Performing or giving effect to its collective-bargaining agree-ment with Independent Machine Workers Union of Lancaster, Ohio,entered into in July 1954, or to any modification, extension, supple-ment, or renewal thereof, or to any other contract, agreement, or under-standing, entered into with the said labor organization, relating togrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said. organizationshall have been certified by the National Labor Relations Board.(c)Encouraging membership in Independent Machine WorkersUnion of Lancaster, Ohio, or any other labor organization, by discrim-inating against employees in regard to hire or tenure of employmentor other terms or conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Independent Ma-chineWorkers Union of Lancaster, Ohio, or any successor thereto, asthe representative of any of its employees for the purpose of dealingwith such labor organization in regard to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until such labor organization shall have beencertified by the National Labor Relations Board as the representativeof the employees concerned.(b)Post at its plants in Lancaster, Ohio, copies of the notice at-tached to the Intermediate Report and ., marked"-Appendix A." 'Copies of such notice, to be furnished by the Regional Director for theNinth Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by it immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by RespondentaThis notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order " ASSOCIATED MACHINES, INC.393to insure that the notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order,. what steps it hastaken to comply herewith.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed by United Steelworkers of America, C. I. 0., herein calledthe Steelworkers, the General Counsel of the National Labor Relations Board, by theRegional Director for the Ninth Region (Cincinnati, Ohio), issued a complaint andamendment to complaint, dated, respectively, September 14 and 17, 1954, against theRespondent,Associated Machines,Inc., alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act.Copies of the charge, complaint,amendment to complaint,and notices of hearing thereon were duly served upon theparties, including Independent Machine Workers Union of Lancaster, Ohio, hereinreferred to as the Independent.The Respondent in its answers to the complaint andamendment to complaint, respectively verified on September 17 and 22, 1954, deniedthat it had committed the alleged unfair labor practices.With respect to the unfair labor practices, the complaint, as further amended dur-ing the hearing, alleges, in substance, that the Respondent: (1) In violation of Sec-tion 8 (a) (1) and (2) of the Act, on June 30, 1954, recognized and thereafter ne-gotiated with the Independent as the exclusive bargaining agent for its employeesand on July 26, 1954, entered into a written contract with the Independent althoughitknew that a question concerning representation existed by reason of the conflict-ing representation claims or interests of the International Brotherhood of ElectricalWorkers, A. F. L., herein referred to as the IBEW, International Association ofMachinists, A. F. L., herein referred to as the IAM, and the Steelworkers; and (2)in violation of Section 8 (a) (1), (2), and (3) of the Act, on July 26, 1954, con-cluded and thereafter enforced a collective-bargaining agreement which required asa condition of employment membership in the Independent within a period of lessthan 30 days following the effective date of the said agreement.Pursuant to notice, a hearing was held at Lancaster, Ohio, on various dates betweenOctober 5 and November 22, 1954, before Trial Examiner Herbert Silberman.Atthe opening of the hearing the Trial Examiner granted the motions made on behalfof the IBEW and IAM to intervene in the proceedings.All parties and intervenorswere represented at the hearing by counsel or other representative, and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,to introduceevidence pertinent to the issues, to engage in oral argument at the close of the hear-ing, and to file briefs and proposed findings of fact and conclusions of law with theTrial Examiner.Briefs were received from the General Counsel and the Respondentand have been carefully considered.Upon the entire record in the case, and from my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAssociatedMachines, Inc., a Michigan corporation, at its plants in Lancaster,Ohio, is engaged in the manufacture of plastic molded parts, metal diecastings, and-other products which are components used in the assembly and manufacture of partsfor automobiles.During the year ending June 30, 1954, which period is represen-tative of all times material hereto, the Respondent sold, shipped, and delivered prod-ucts manufactured by it and valued in excess of $100,000 to the R. B. M. Divisionof the Mendon Company, also located in Lancaster, Ohio.During the same period,the R. B. M. Division of the Mendon Company used the components it receivedfrom the Respondent in the production of automobile parts valued in excess of$250,000 which were shipped from its plant in Lancaster, Ohio, to points outside theState of Ohio.The Respondent admits and I find that it is engaged in commerce within the mean-ing of the Act. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THELABOR ORGANIZATIONS INVOLVEDIndependent Machine Workers Union of Lancaster, Ohio; United Steelworkers ofAmerica, C. I. 0.; International Brotherhood of Electrical Workers, A. F. L.; and In-ternational Association of Machinists, A. F. L., are labor organizations within themeaningof Section 2 (5) of the Act.III. THE UNFAIR LABORPRACTICESA. Sequence of eventsThe ultimate issues in this case are *two: first, has the Employer accorded un-lawful assistance to the Independent by voluntarily recognizing, that labor organiza-tion as the collective-bargaining representative of its employees and by enteringinto a contract with said Union; and second; does the agreement contain an unlawfulunion-security clause.Relevant to the issues, particularly as background, is a prior unfair labor practiceproceeding, Case No. 9-CA-673, which was instituted against the Respondent uponcharges filed on May 26 and July 21, 1953, by the Steelworkers, which labororganization also filed the charge in the instant case.The complaint in the earliercase, issued on July 28, 1953, in relevant part, alleged that from about May 25, 1953,the Respondent dominated and interfered with the formation and administration ofan unaffiliated labor organization, the Associated Machines, Inc., Committee, andalso lent unlawful assistance to the IBEW.Following a hearing before a TrialExaminer, which was held on September 9 and 10, 1953, the Board on February 17,1954, issued its decision and order,' adopting the Intermediate Report of the TrialExaminer, who found that the. Respondent had violated Section 8 (a) (1) and (2)of the Act by dominating the Associated Machines, Inc., Committee but that ithad not unlawfully assisted the IBEW, and ordering the disestablishment of theCommittee.The Respondent refused to comply with the Board's order and theUnited States Court of Appeals for the Sixth Circuit was petitioned to enforce thesaid order.However, on January 31, 1955, by the decision of a divided court (219F. 2d 433), enforcement was denied on the ground that the alleged dominated'Committee was not a Jabor organization within the meaning of the Act.While the proceedings in the earlier case were taking place, the events upon whichthe complaint herein is founded occurred.On May 28, 1953, the IBEW addresseda letter to the Respondent claiming to represent a majority of Respondent's em-ployees and requesting recognition as their exclusive bargaining agent.AlthoughRespondent did not reply to this letter in writing, about June 1953, Frank E. Twiss,Respondent's vice president and general manager, told F. E. Kistler, Internationalrepresentative for the IBEW, that Respondent would recognize the IBEW only ifthe Union could show that it represented a majority of the employees.The IBEWmade no attempt to demonstrate its majority status to Respondent, but on July 9,1953, filed with the Ninth Regional Office of the Board at Cincinnati, Ohio, a peti-tion for certification of representatives, which was assigned Case No. 9-RC-2009.The IBEW's petition described the appropriate collective-bargaining unit as allRespondent's production and maintenance employees,2 and named the Steelworkersas another labor organization interested in the described employees.The GeneralCounsel contends that the Board's Regional Office mailed copies of the IBEW'spetition to the Respondent and the Steelworkers on the same day that it was filed, buttook no further steps in the matter in accordance with the Board's estabilshed policyto hold in abeyance any action with respect to a petition for certification of represen-tatives while an unfair labor practice proceeding, particularly one alleging violationsof Section 8 (a) (2) of the Act, is pending against the affected employer.The Re-spondent denies that it received a copy of the petition in Case No. 9-RC-2009 orotherwise acquired knowledge that such petition had been filed prior to receipt ofthe complaint in the instant proceeding.The General Counsel's position herein isthat the petition in Case No. 9-RC-2009 was pending before the Board within themeaning of the principle enunciated inMidwest Piping and Supply Co., Inc.,63NLRB 1060, during the times the events related below occurred.The Independent was formally organized on April 23, 1954, when its constitutionand bylaws was adopted. There is no contention that the Independent was created1107 NLRB 1153.a This unit with the usual exclusions is conceded to be appropriate by the parties to^this proceedingIt is essentially the same unit described in the collective-bargaining agree-ment between the Respondent and the Independent. ASSOCIATED MACHINES, INC.395or formed at the instigation of the Respondent,or that it received financial supportfrom the Respondent,or that its activities were dominated by Respondent.TheIndependent,having obtained the signatures of a majority of the employees to apetition at the top of which is written,"We, The Undersigned,Want An IndependentLabor Union,"on June 23,1954, wrote the Respondent requesting recognition asthe representative of its employees and at the same time submitted its petition tothe Respondent.The letter was returned to Merrill Pottle, secretary-treasurer ofthe Independent, by John Twiss, Respondent's superintendent, who told Pottle thatRespondent could not recognize the Independent on the basis of its June 23 letterbecause the letter did not contain a specific claim that the Independent representeda majority of the employees. In accordance with Twiss' suggestion, on June 29, 1954,the -Independent wrote Respondent a second letter this time asserting its majoritystatus and again requesting recognition.The Respondent replied the next day byletter stating:Having examined the evidence of majority status submitted by you we canadvise you that representatives of the company will be ready to meet with youany time after July 6, 1954.Frank E. Twiss testified that Respondent had continued to meet with the AssociatedMachines, Inc., Committee until this date.Thereafter, on July 14, officers of the Independent met with Frank Twiss and theCompany's attorneys at which time the terms of a proposed contract were discussed.Another meeting was held a few days later. The evidence does not show who draftedthe agreement which is in issue in this case or when it was drafted.However, theevidence shows that a proposed agreement between the Respondent and the Inde-pendent was read to the membership of the Independent at a meeting held at 7:30p.m., on Friday, July 23, 1954, and was voted upon. The union membership byitsvote empowered its executive committee to sign the contract on behalf of theIndependent.Upon the conclusion of themeetingthe appropriate officers of theIndependent executed the agreement.The following Monday, July 26, 1954, inthe presence of the three union officers who had already affixed their signatures tothe agreement, Frank E. Twiss signed the contract on behalf of the Respondent.Thus, the agreement between the Respondent and the Independent was concludedon July 26, 1954.3Between June 30, when Respondent recognized the Independent, and July 26, whenRespondent executed the aforesaid collective-bargaining agreement,another unionadvanced its claim to represent Respondent's employees.On July 16, 1954, the IAMwrote Respondent advising that it had been designated by a majority of Respondent'sproduction and maintenance employees as their bargaining agent and requestinga meeting with Respondent.Respondent ignored this letter and on July 21, 1954,the IAM wrote a second letter to the Respondent reasserting its representative status,protesting the layoffs of three employees,and again requesting a meeting with Re-spondent.This letter also was not answered.On July 29, 1954, the IAM filed a peti-tion for certification of representatives, which was docketed as Case No. 9-RC-2293by the Ninth Regional Office of the Board.The Board has taken no action inthis case.While the foregoing events were taking place, the Steelworkers succeeded inobtaining authorization cards from a substantial number of Respondent's employees,most of which were secured in August 1953 and February and March 1954. Theevidence shows that a majority of the employees covered by the July 1954 agreementbetween the Respondent and the Independent had previously designated the Steel-workers as their representative.Many of these employees, without revoking priorauthorizations given the Steelworkers, had also signed the Independent's petition.However, the Steelworkers did not request recognition from Respondent or adviseRespondent of its claim to be the representative of a majority of Respondent'semployees until August 10, 1954.The General Counsel's theory in this case is that in June and July 1954, Respond-ent was aware of the competition among the above-mentioned labor organizationsto achieve the status of exclusive collective-bargaining representative of its employeesand was therefore under a duty, imposed by the Act, to remain neutral and not tointrude upon the employees' freedom of choice by giving its support to any of thes Contrary to the contention advanced by the Respondent, the evidence does not showthat the written agreement merely memorialized a prior oral contract entered into betweenthe Respondent and the Independent on July 22, 1954, or that Respondent had made anunconditional offer in the form of the unsigned agreement which merely awaited theIndependent's acceptance to become a binding contract. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompeting unions. Since an employer who enters into a collective-bargaining agree-ment with one of several rival labor organizations, particularly an agreement whichcontains a union-security clause, lends such organization potent assistance in itsstruggle for majority representation among the employees, the General Counselcontends that the Respondent herein by doing just that has infringed upon theemployees' right to self-organization and has provided unlawful support to the con-tracting union, the Independent.The position of the Respondent, on the otherhand, is that it was unaware of any organizational activity among its employees fromSeptember 1953 until it was presented with a representation claim by the Independent,in June 1954, and, therefore, having no reason to doubt the Independent's evidenceof majority, it was privileged to recognize and to contract with that organization.B. Respondent's knowledge of the representation petition filed by the IBEWThe disputed issues in this case are essentially legal rather than factual.Theparties are in substantial agreement as to the operative facts relevant herein withbut one significant exception.The positions of the General Counsel and the Respond-ent are in conflict with regard to whether the Respondent at the time it recognizedand entered into a collective-bargaining agreement with the Independent knew of thependency of the representation petition filed by the IBEW in Case No. 9-RC-2009.The General Counsel relies upon circumstantial evidence to prove that the Respond-ent in July 1953 received a copy of the representation petition which had been filedwith the Board by the IBEW.Mrs. Helen K. Jones, who since 1947 has been super-visor of the affidavit compliance, docketing, and mail, files, and records section forthe Ninth Regional Office of the National Labor Relations Board, testified that shehad personally handled the clerical operations on behalf of the Regional Office ofthe Board in connection with the representation petition ,filed, by, the IBEW and, that,on July 9, 1953, a copy thereof was mailed to the Respondent. She, testified that,in accordance with the routine procedure of the office, among other things, she ad-dressed envelopes with return addresses marked thereon and bearing United StatesGovernment franks to the employer named in the petition at the address set forththerein 4 and to the Steelworkers, which organization was listed in the petition asanother union interested in Respondent's employees. She inserted a copy of the IBEWpetition in each envelope and deposited the envelopes on a desk in the sane officewhich is used as a repository for outgoing mail. She further testified that, althoughshe does not have any personal recollection of the ultimate deposit of the letteraddressed to the Respondent in a duly authorized receptacle of the United States PostOffice, in the normal coarse of the office's routine operations one of her subordinatesor herself that same night removed all the letters from the mail desk and depositedthem in a mailbag in the lobby of the building in which the Board's Regional Officeis located.Mrs. Jones further testified that any undelivered letters are received byanother clerical employee who then forwards such letters to the unit supervised byMrs. Jones.Undelivered letters are placed in the appropriate case files. She testifiedthat the file in the Case No. 9-RC-2009 does not show that the copy of the represen-tation petition which- had been. mailed to the -Respondent,-had -`_been `returned' uiide-livered to the Board's Regional Office. J. Robert Keys testified that the Steelworkershad received the copy of the IBEW petition which Mrs. Jones testified was mailed toitat the same time that another copy was mailed to the Respondent. Frank Twiss,Respondent's vice president and general manager, on the other hand, testified that theRespondent never received the copy of the representation petition which Mrs. Jonestestified was mailed to Respondent on July 9, 1953.The generally accepted rule in most United States jurisdictions is that proof of theexistence of an office practice or custom in the mailing of letters, together with proofthat the custom was followed in the particular instance, constitutes sufficient evidenceof mailing to support a presumption of due receipt by the addressee.5 This presump-tion is strengthened where, as in this case, it is shown that the letter was not returnedto the sender, although the envelope bore a return address, and also that other letters4The petition names Associated Machine Industries as the employer instead of AssociatedMachines, IncHowever, the address of the employer named in the IBEW petition is234 North Memorial Drive, Lancaster, Ohio, which is the address of the Respondentherein.I do not find any merit in Respondent's argument that the General Counsel hasfailed to prove that the letterin issuein this case had been duly mailed because theevidence shows that the envelope was addressed to Associated Machine Industries insteadof'Associated Machines, Inc, where the street address which was placed on the envelopecorresponded exactly with the Respondent's street address.6Meyers etat.v.Moore-KiteCo.,-279 Fed 233 (C A. 3) , 31 C J. S 782. ASSOCIATED MACHINES, INC.397mailed by the sender at the same time as the letter in issue were received by theirrespective addressees.Furthermore, the addressee's positive denial of receipt doesnot nullify the presumption but merely creates an issue of fact with such weight to begiven the presumption as the trier of facts thinks it entitled to, the burden of provingreceipt remaining throughout on the party who asserts it.6The General Counselargues, in effect, that Twiss'denial was a fabricated afterthought which should not beaccorded any weight.,This argument is based upon the opening statement of Re-spondent's counsel and testimony of Frank Twiss which are inconsistent with Twiss'later denial that the Respondent had received a copy of the IBEW petition.The com-plaint alleges,inter alia,"...Respondent.assisted.the Independent by... agreeing to bargain with said Independent...,even though it knew there wasa current representation petition pending, raising a question concerning representa-tion within an appropriate unit, which had been filed by the IBEW on or about July 9,1953; .However, at the opening of the hearing when the Trial Examiner re-,quested the attorneys for the parties to state their respective positions, counsel for theRespondent did not state that the Respondent's defense to the aforesaid allegation ofthe complaint was lack of knowledge of the pendency of the IBEW petition but ineffect asserted that its defense was one of confession and avoidance,namely,"I think,our[Respondent's]position ismerelythat there was a petition for representationpending which was well over a year old at the time we[Respondent]recognizedanother union.,[Emphasis supplied.]Had Respondent's counsel been ad-vised by his client prior to the opening of the hearing that it had no knowledge of thependency of the 1BEW representation petition when it entered into its contract withthe Independent,itwould have been only natural for counsel also to have relied uponthis fact in his opening statement instead of "merely" upon the legal position that thepassage of time caused the IBEW petition to become dormant.Moreover,when theGeneral Counsel sought to introduce in evidence a document which purported to bea motion by the Steelworkers to intervene in CaseNo. 9-RC-2009,Respondent'sattorney objected,and his objection was sustainedby theTrial Examiner, on theground that there was no proof of service upon the Respondent of the Steelworkers'motion to intervene.On the other hand,Respondent's counsel raised no similar ob-jection to the admission of the IBEW petition itself into evidence although he didobject to its admission on grounds of materiality,which indicates that Respondent'sattorney at that stage of the hearing had not yet been advised by his client that ithad not received a copy of the IBEW representation petition.?The General Counselalso directs attention to testimony of Frank Twiss given early in the hearing whichis inconsistent with his later denial of receipt of a copy of the IBEW petition.TheGeneral Counsel,while interrogating Frank Twiss concerning the supervisory statusof certain employees on particular dates, asked the questions and received the answersquoted below:Q.Washe in that position at the time the IBEW filed its petition in RC-2009, for instance?A. I don't remember.,He was there before Paul.Q.Well, the petition was filed,Ibelieve, on July 9, 1953.To the best ofyourrecollection'[Emphasissupplie l ]A. Yes,Iwould think so, yes.It is true at that particular time in the proceeding Mr. Twiss was not being interro-gated about the petition in Case No. 9-RC-2009,nevertheless, it does not appear tothe Trial Examiner that it would have been natural for Twiss to have answered thelast question quoted above with a simple yes if the fact was that the Respondent hadnot received the IBEW petition.Upon consideration of all the factors bearing upon the issue,including my impres-sion of the reliability of Frank Twiss as a witness,I do not credit his testimony thatthe Respondent,prior to September 1954, had no knowledge of the pendency of theIBEW petition in Case No. 9-RC-2009.On the other hand, I find that the Respond-,ent received a copy of the said petition in July 1953.8131 C J. S. 7867 SeePacific Intermountain Express Company,110 NLRB 96, footnote 14.8In making this finding I do not rely in any respect upon the testimony of Ervin L.'Schwartzmiller that in August 1954 a representative of the Respondent admitted to himthat the Respondent had knowledge of the pendency of the IBEW petition in Case No.'9-RC-2009.Seliwartzmiller's testimony was too indefinite to merit credit when opposedlby the forthright but^contr.idictory testimony of Frank Gallucci. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Conclusions1.With respect to the execution of the agreement with the IndependentThe Act imposes upon an employer the duty ofbargainingcollectively with therepresentative designated or selected by the majority of the employees in a unit ap-propriate for such purposes. In substance, the Respondent's position is that it did no-more than fulfill its statutory obligations by recognizing, negotiating, and enteringinto a written agreement with the Independent.The General Counsel's position, onthe other hand, is that during all the times material hereto a genuine question existedas to whether any of the'competing labor organizations had been designated by Re-spondent's employees as their collective-bargaining agent and that the Respondentby voluntarily recognizing and entering into a contract with the Independenent, par-ticularly a contract containing a union-security provision, determined the questionof representation for itself thereby according to the Independent potent advantageover its rivals and infringing upon the employees' statutory right to self-organizationand to freely choose their collective-bargaining representative.The most reliable indicium of the employees' wishes as to representation is the re-sults of a secret ballot election conducted under Board auspices pursuant to Section9 of the Act.. However, this method of selection of a bargaining agent is not exclu-sive.Even absent the imprimateur of a Board certification, an employer, neverthe-less,may recognize and deal with a labor organization freely chosen by the em-ployees as their bargaining representative.On the other hand, where a real questionexists asto whether a particular organization is the majority representative of theemployees in an appropriate unit, an employer who arrogates to himself the author-ity vested in the Board by Section 9 of the Act to determine such question violatesthe Act.The existence of a question concerning representation is normally, and inmost instances conclusively, indicated by the pendency of a representation proceed-ing based upon a petition which had been filed with the Board in accordance withSection 9 (c) of the Act.However, the pendency of a proceeding before the Boardisnot an indispensable prerequisite to the existence of a question concerning repre-sentation.Under normal circumstances where several labor organizations are vyingfor the same employees' favor the Act requires the employer to remain neutral in thecontest.He should not interfere with the employees exercising a free and unham-pered choice and should refrain from any action which tends to give one unionadvantage over its rivalsThus, recognition of one of the competing unions as ex-clusive bargaining agent while the question concerning representation is still unre-solved is a breach of the employer's obligation of neutrality and is proscribed by theAct.This is so regardless of whether a proceeding under Section 9 of the Act for thedetermination of representatives is pending before the Board.The General Counsel, citingMidwest Piping and Supply Co., Inc.,63 NLRB 1060,contends that in July 1954 when Respondent entered into its contract with the In-dependent a question concerning representation is conclusively presumed to haveexisted solely by virtue of the pendency of the petition in Case No. 9-RC-2009,which had been filed by the IBEW more than a year earlier. I do not agree withthe General Counsel's premise that a violation of the Act is spelled out in this casemerely by proving that the IBEW's petition for certification of representatives in aconcededly appropriate unit had not been dismissed or otherwise disposed of by theBoard when the Respondent executed its collective-bargaining agreement with theIndependent. It is not the purpose of the Act to cause postponement or interrup-tionof collective bargaining "whenever a clearly unsupportable or specious rivalunionclaim is made upon an employer." 9 Thus, inEnsher, Alexander & Barsoom,Inc.,74 NLRB 1443, the Board cautioned that theMidwest Pipingdoctrine "neces-sary thoughit isto protect freedom of choice in certain situations can easily oper-ate inderogation of the practice of continuous collective bargaining, and should,therefore, be strictly construed and sparingly applied." 10A prima faciecase of violation of the Act under theMidwest Pipingprinciple isnot madeout merely by establishing that a representation petition was on file withthe Board at thetimethe employer entered into a collective-bargainingagreement. Itis incumbent upon the General Counsel to establish by a preponderance of theevidence that "the petition has a character and timeliness which create a real questionconcerningrepresentation."William Penn Broadcasting Company,93 NLRB 1104,91Villcam PennBroadcastingCompany,93 NLRB 1104, 1105.10 See alsoN. L. R B. v. FlotiU Products, Inc.,180 F 2d 441 (C A9) ; N. L. R B. v.StandardSteel SprcngCompany,180 F. 2d 942 (C. A 0) 'ASSOCIATED MACHINES;,.INC. '3991105.11This the General Counsel has failed to do. "The existence of [such] aquestion[concerning representation]isdeterminable by applying the same criteria,contemplated in Section 9 of the Act, that are uniformally applied by the Board infinding a `question of representation'before proceeding to an election."12 - One ofthe essential elements which must be established before the. Board will make adetermination that such a "question"exists is that the petitioning union represents a"substantial number of employees."13It has been"the Board'sadministrative ex-perience that in the absence of special factors the conduct of an election serves nopurpose under the statute unless the petitioner has been designated by at least 30percent of the employees." 14Although the determination of substantialinterest isadministrative 15 and may be madeex parteby the Board's Regional Director, it doesnot relieve the General Counsel in this case from showing in some manner that suchadministrative determination had been made and that the Regional Director hadfound that the petitioning union, the IBEW, did represent a substantial number ofemployees.Absent evidence in any form that the 1BEW had an adequate showingof interest to support its petition, I find that the General Counsel has failed to provethat the petition filed by the IBEW in Case No. 9-RC-2009 raised a real questionconcerning representation.16Additionally, Respondent argues that it was justified in assuming that the IBEWpetition was dormant at the time it entered into its contract with the Independent.This argument has merit.The evidence shows that when the IBEW filed its petitionthe Respondent was sent a copy thereof but the Board did nothing more in thematter.If the Regional Director of the Board had determined that reasonablecause existed to believe that the IBEW petition raised a question concerning rep-resentation he made no effort to communicate such determination to the Respondent.The lapse of more than 1 year, through no fault of the Respondent,17 together withthe fact that after the IBEW had filed its representation petition the Board namedthat union as an assisted union in Case No. 9-CA-673, in my view were sufficientto lull Respondent into the belief that the IBEW petition would not result in a hear-ing and representation election.As the court said inN. L. R. B. v. Flotill Products,Inc., supra,"The [Midwest Piping] doctrine is certainly disruptive of the practiceof [continuous]collective bargaining where, as here, representation proceedings areretained before the Board for inordinate lengths of times." 18 If any question of"The respondent in theWilliam Penncase had entered into a contract with an in-cumbent union and the principle enunciated by the Board in that case was phrased toreflect this circumstanceThe Board majority emphasized its concern that "a broadapplication of the [Midwest Piping] doctrine would serve only to deprive employees of thebenefits of an uninterrupted bargaining relationship whenever a clearly unsupportable orspecious rival claim is made upon an employer."However, employees are likewiseprejudiced by the postponement,as well as by the Interruption,of bargaining relation-ships and the rule of theWilliam Penncase is not limited to instances where an employerenters into a contract with an incumbent union. Thus, inLeubren Paper Corporation, etc.,105 NLRB 567, the Board dismissed a complaint alleging violation of Section 8 (a) (1)and (2) of the Act where the respondent had entered into a collective-bargaining agreementwith a union, which was not an incumbent union, after a representation petition hadbeen filed with the Board and while the petition had not been finally disposed of bythe Board.11William Penn Broadcasting Company,supra, p.1106.13 Section9 (c) (1) (A) of the Act.-i4National Labor Relations Board, Statements of Procedure, June 3, 1952, Section 101.17.15Potomac Electric Power Company,111 NLRB 553.16 Cf.N. L. R. B. v. J. I.CaseCompany,201 F 2d 597 (C A. 9) ; Intermediate ReportsinGeneral Electric Company,110 NLRB 1109,andLeubren Paper Corporation, etc., supra.1S In the present posture of the case, because the court of appeals has exoneratedRespondent of any alleged violations of the Act in connection with the charges andcomplaint in Case No. 9-CA-673, Respondent's relationship with the Associated Machines,Inc , Committee cannot be considered culpable.1sHad the court of appeals handed down a different decision in Case No. 9-CA-673 itmight be argued that so long as the unfair labor practices found by the Board in theearlier proceeding are unremedied an atmosphere of coercion prevails which, in accordancewith the Board's usual practices,prevents the holding of a free election.In such circum-stance, the Board normally would not direct an election in Case No. 9-RC-2009 untilthe coercive effects of the Employer's unfair labor practices have been dissipated bycompliance with the Board's order.Therefore, because the Board would not attempt to de-termine the employees' bargaining representative in an atmosphere which is not conduciveto an untrammeled and free exercise of choice,a fortiori,the Respondent who is not aswell equipped as the Boaid to determine the employees'true Ilesires as to representation 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation was raisedby theIBEW petition,under the circumstances,itwas;technical rather than real and cannot be the springboard for any findings of unfairlabor practices herein.19Apart from theallegedMidwest Pipingviolation,the broader question raised in,this case is whether the Respondent breached its obligation to remain neutral duringa period of contest among several labor organizations for designation as bargainingagent of Respondent's employees.The Respondent'sposition,in substance,is thatso far as it knew the Independent had no active rival and therefore when that Unionrequested recognition and submitted evidence of its majority the Respondent was.fulfilling its statutory obligations by recognizing and entering into negotiations withthe Independent.Respondent further contends that the later conflicting representa-tion claims of the IAM, mailed to iton July16 and July21, 1954,days, respectively,before it executed its agreement with the Independent were un-supportable and therefore Respondent was justified in ignoring them.In defense ofits position various witnesses called on behalf of the Respondent,including the Com-pany's managers and supervisors,testified that from September 1953 until the In-dependent was recognized by Respondent,on June 30,1954,they were aware ofno activity in behalf of any union other than the Independent.In rebuttal, theGeneral Counsel was able to show only that:(1) On October20 and 27 and No-vember4, 1953, arepresentativeof theIAM distributed pamphlets,which generallyadvertised the benefits of unionism,at the gate of one of Respondent's plants, butdid not actively solicit the employees to join theJAM; (2)that the Steelworkers held3meetings;1 in August1953,the second in January1954, andthe thirdon July 23,1954, whichwere attendedby from8 to 12 employees;and (3)on February 23,1954, Frank Twissin a speech to the employees in which he defendedthe Company'sposition with respect to the Board's decision and order in CaseNo. 9-CA-673 said,"You canjoin any union you want.You can join the CIO, the AFL, the IBEW,the JAM,any union you want."20The foregoing circumstantial evidence is inade-quate to overcome the testimony of Respondent'smanagers and supervisors thattheydid not know of any organizationalactivityon the part of any union other thanthe Independent from September1953 to July 1954.The remark of Frank Twiss,quoted above, in context of the entire speech does not establish that in February1954he knew of current effortsby anyof the unions mentioned to organize Re-spondent's employees;itwas merely a specific explication of his thesis thatthe Com-pany wouldnot interfere with its employees'self-organizationalefforts.The per-functory distribution of leafletsby the IAM in Octoberand November 1953, unac-companiedby anyovert attempts to sign up members, was not likely to have arousedsufficient employee interest to warrant an inference that these activities had beenreported to the Respondent.Furthermore,such a limited organizational effort bythe JAM was not sufficient to raise even a suspicion that that union had succeededthereby in obtaining designations from any substantial number of employees.Asto the Steelworkers'meetings there was no evidencethat theyhad been publicly ad-vertised or that there had been any general talk about them in the plant.Further-more,the General Counsel sought to show that the Steelworkers'adherents prob-ably feared reprisals from the Respondent for supporting that Union and would havekept their activities in its behalf secret.Accordingly,there is no basis on the recordfor inferring that the Respondent had obtained any information concerning those,may not determine for itself the employees' bargaining representative"Otherwise, weshould have the anomalous lesult of an employer being permitted unilaterally to[re]determine his employees' bargaining representative at a time when the Board wouldrefuse to make such [re]determination because the time is inappropriate for such action "iHexton Furniture Company,111 NLRB 34210National Labor Relations Board, Twelfth Annual Report, p 26,Enslacr, Alexander &Barsoom, Inc, supra.20J.Robert Keys, a representative of the Steelworkers, testified that he telephonedFrank Twiss and "told him that we still represented the people and asked him for a copyof the transcript of his [February 23] talk that lie made to his employees."Twissacknowledged that Keys had telephoned him and had requested a copy of his speech.However, Twiss denied that Keys said to him that the Steelworkers represented Re-spondent's employeesAlthough this incident, as well as the circumstance that theSteelworkers had filed the charges in Case No. 9-CA-673, indicates the continuing interestof the Steelworkers in iepiesentmg Respondent's employees, they are not sufficient toput the-Respondent on notice that the Steelworkers actually had, obtained authorizationsfrom a substantial number of employees, even assuming that Keys had made the ambiguousremark to Twiss in February 1954 "that we still represented the people." ASSOCIATED MACHINES, INC.401meetings or other organizational efforts on the part of the Steelworkers betweenSeptember 1953 and July 1954.21Although at times the principle of employer-neutrality has been expressed insweeping language,22 it is applied with sensible appreciation that indiscriminate andrigid adherence to such rule may unreasonably frustrate or delay collective bargainingif no genuine, question exists as to which of several competing labor organizations isthe true representative of the employees.23An employer is privileged, if not required,to recognize any bona fide labor organization which genuinely demonstrates that ithas been freely designated as bargaining agent by an uncoerced majority of the em-ployees in an appropriate unit, despite conflicting representation claims, so long asthe employer's action is free of wrongful intent and the contesting union's claims ofmajority status lack sufficient semblance of genuineness or substantiality to raise avalid question concerning representation.24Thus, inSilerMill Company, 92NLRB1680, 1683, the Board held that it is not unlawful for an employer to enter into acontract with a majority representative merely because at the time of the executionthere may have existed a speculative possibility that another union might claim torepresent the employees concerned.Similarly, inAnaconda Copper Mining Com-pany,104 NLRB 1064, the Board held that recognition of a union which adequatelyproved its majority did not constitute unlawful assistance where the employer was notconfronted with a conflicting representation claim although aware of the organiza-tion interest of a competing union.25In the instant case, Frank Twiss testified that when he received the purportedevidence of majority submitted by the Independent, he compared the names thereonagainst the Company's payroll and upon finding that a majority of the employeeshad signed the instrument accorded the Independent recognition.There is nothingin the present state of the record which impeaches Respondent's asserted bona fides 26in recognizing the Independent upon the basis of that Union's petition.The Respond-ent was free to disregard the earlier claim of the IBEW which at that time had laindormant for more than a year.Likewise, because there is no proof that the JAM-'ssubsequent claims of majority status had any support in fact, the Respondent wasjustified in its action in ignoring such claims.27The General Counsel argues, how-ever, that the Steelworkers' authorization cards from a majority of the employees inthe appropriate unit suffices to impugn the validity of the Independent's majority.That would be true had the Steelworkers made timely assertion of a claim to repre-sent the Respondent's employees.However, because the Steelworkers did notadvance its claim until after the Respondent concluded its contract with the In-21The evidence shows that a substantial number of employees gave the Steelworkersauthorization cards in the early months of 1954.However, such testimony as appearsin the record on the subject indicates that the solicitation of Steelworkers' cards wasconducted surreptitiously and probably did not come to Respondent's attention.22 For instance, inHenry Heide, file,that an employer confronted with claims to recognition by rival unions violatesSection 8 (a) (2) if he recognizes one of them on the basis of a card-showing.23N.L. R. B. v. Indianapol)s Newspapers, Inc,210 F. 2d 501 (C A. 7) :The Act does not require, however, that this neutrality continue until the lastdissident voice is stilled. . . . Although the prize of recognition must not be em-ployed coercively to influence the employees in making their decision, once indis-putable proof of majority choice is presented to the employer, the Act imposes onhim a duty to award recognition to the agent so chosen by his employees.34Spitcer Moto) Sales, Inc,102 NLRB 437, enfd 211 F. 2d 235 (C. A. 2).21 SeeN. L. R B. v. CorningGlassWorks et at,204 F. 2d 422 (C A 1).111 find no merit in the contention advanced by the General Counsel in his brief thatthe letter, dated June 17, 1954, from the Independent's attorney to Merrill Pottle, secretaryof the Union, which contains the statement that the Independent "is now recognized asthe bargaining agent for the group it represents," absent proof that Respondent was inany way responsible for the composition of the letter and absent proof that its contentswere made known to the employees generally, is evidence of Respondent's bad faith ingranting recognition to the Independent.21The mere fact that an employer is engaged in collective bargaining with one unionat the time lie receives a claim from another labor organization that the latter representsa majority, normally does not excuse the employer from investigating such conflictingclaim and from discontinuing further bargaining with the first union if such claim raisesa genuine question concerning representation1Sp)ewak dSons, 71 NLRB 770, 771,enfd. as to this point 179 F. 2d 695 (C. A. 3). 402DECISIONSOF NATIONALLABOR RELATIONS BOARDdependent,- the fact that the, Steelworkers also had authorization cards from amajority of the employees did not raise a timely question concerning representation.'Upon the basis of the foregoing, I do not find that the Respondent unlawfullyassistedthe Independent by recognizing and bargaining collectively with it.2.With respect to the union-security provision -The agreement which was concluded on July 26, 1954, by the Respondent andthe Independent contains in article II, section 3, the following provision relating tounionsecurity:All employees of the Company in the unit covered by this Agreement shallbecome members of the Union within thirty-one (31) calendar days after theeffective date of this Agreement and shall remain members of the union ingood standing for the term of this Agreement. .. .The effective date referred to in the above-quoted clause is July 22, 1954.Thisisapparent upon reference to article I, section 1, of the contract, which provides,"This agreement shall take effect as of July 22, 1954"and the interpretationgiven the union-security clause by the parties.Thus,Merrill Pottle, the Independ-ent's secretary-treasurer, testified that on August 4 and again on August 17, 1954,the Union posted notices on the bulletin boards in Respondent's plants which warnedemployees that under the terms of the collective-bargaining agreement with theRespondent they were required to join the Independent not later than August 22,1954, subject to the penalty of discharge for failure to do so.The first notice, inpertinent part, read:All employees of AMI are required to sign the obligation of the IndependentMachine Workers Union of Lancaster, 0. within 30 calendar days after datethe contract was dated.The contract was dated July 22, 1954.The second notice, in pertinent parts, read:This notice has been posted to remind the remaining employees who have notsigned their obligation cards that August22, 1954is the closing date for signing.Any employee who does not sign the obligation of the Independent MachineWorkers Union will be discharged by the Company at the request of the Union.It is the desires of the Union and its members that no employees will have tobe discharged.However it is our intention to abide by the rules with noexception.That the Respondent adopted the foregoing interpretation of its agreement withthe Independent and gave effect to the union-security clause of the contract in accord-ance with such interpretation may be inferred from the circumstance that the Inde-pendent's notices were displayed on the plants' bulletin boards for several weeks' andhad come to the attention of Frank Twiss, Respondent's vice president and generalmanager, without Respondent in any respect disavowing the warnings thereincontained.The union-security proviso of Section 8 (a) (3) of the Act reads, in relevant part:Nothing in this Act . . . shall preclude an employer from making an agreementwith a labor organization.to require as a condition of employment member-ship therein on or after the thirtieth day following . . . the effective date ofsuch agreement. .. .This provision of the Act is unambiguous. It is clear therefrom that a clauseproviding for a grace period of less than the specified 30 days violates the Act. Thus,a union-security clause which provides a grace period of 29 days does not satisfythe minimum requirements of the Act and is unlawful.Chesler Glass Co.,92 NLRB1016, 1017.28The contract herein having been finally consummated on July 26, 1954, the,employees were entitled,under the statute, to a minimum periodof 30 days, whichwould have expired on August 25, 1954, within which to join the Independent. Thecontract, however, allowed the employees a grace period of only 27 days from the28 In some circumstances where a union-security clause does not expressly accord em-ployees the required grace period, the statutory provision will be read into the agreement.N. L. R. B. v. United Electrical, Radio and Machine Workers of America, Local 622 (UE),203 F. 2d 673 (C. A 3). Similarly, parol evidence may rescue an ambiguous or in-artistically worded union-security clause.Krambo Food Stores,Incorporated,306 NLRB870, 873, andKaiser Aliunitnum d Chemical Corporation,98 NLRB 753, 754. ASSOCIATED MACHINES, INC.403date on which it actually became effective(not the retroactive effective date), andtherefore exceeded the degree of union security permitted by Section 8 (a) (3)of theAct.Accordingly,the Respondent by entering into and maintaining in forcean agreement containing such unlawful union-security provision has violated Section8 (a) (1), (2)and (3)of theAct29IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take affirmativeaction designed to effectuate the policiesof the Act.It has been found that the Respondent has violated Section 8(a) (1), (2), and(3) of theAct byentering into and giving effect to a collective-bargaining agreementwith the Independent containing an unlawful"union-security provision.In accordancewith the Board's established policy in such cases, it will be recommended that theRespondent withdraw'rei ogiiition from the Independent as the collective-bargainingrepresentative of its employees and cease giving effect to its contract,entered intoin July 1954,with the Independent, `or to any modification,extension,supplement,or renewal thereof, unless and until the Independent shall have been certified bythe Board as the collective-bargaining representative of the employees concerned.30Nothing in this recommendation,however,shall be construed to require the Respond-ent to vary or abandon those wage, hour,seniority,or other substantive features ofthe relationship between Respondent and its employees which may have been estab-lished pursuant to the aforesaid agreement.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.By entering into and continuing in effect, during the times material hereto,the unlawful union-security provision in its collective-bargaining agreement withthe Independent, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1), (2), and (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]80PrsntzLeather Company, Inc., et al.,94 NLRB 1312Accord .Tacoma HarborLumber and Timber Co.,108 NLRB 930; andAcme Mattress Company, Inc.,91 NLRB1010. 1012, enfd 192 F. 2d 524 (C. A 7).soEbasco Service Incorporated,107 NLRB 617;Printz LeatherCompany,Inc, supra;Strauss Stores Corporation,at al,94 NLRB 440;JuliusResnick,Inc,86 NLRB 38;Lee'sDepartmentStore v.'N. L R B,195 P. 2d 411 (C. A. 9). But see N.L. R. B. v. GaynorNews Company, Inc,197 P 2d 719 (C A 2), affd 347 U. S 17APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL withdraw and withhold all recognition from Independent MachineWorkers Union of Lancaster, Ohio, as the collective-bargaining representativeof any of our employees for the purposes of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said labor organization shall havebeen certified by the National Labor Relations Board as such representative.387644-50--vol. 114- 27. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT perform,enforce, or give,effect to our contract entered into inJuly 1954 with Independent Machine Workers Union of Lancaster,Ohio, or toany modification,extension,supplement,or renewal thereof unless and untilsaid organization shall have been certified by the National Labor RelationsBoard.WE WILL NOT encourage membership in said Union, or any other labororganization,by discriminating against employees in regard to hire, tenureof employment,or terms and conditions of employment.All our employees are free to become, remain,or refrain from becoming membersof, any labor organization,except to the extent that this right may be affected byagreements in conformity with Section 8 (a) (3) of the National Labor RelationsAct, as amended._ASSOCIATED MACHINES, INC.,Employer.Dated----------------By------------- - -------------=----------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Rheem Manufacturing CompanyandUnited Steelworkers ofAmerica, CIO,Petitioner.Case No. 4-RC-f3614.October 13;1955-SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn June 1, 1955, pursuant to a Decision and Direction of Electionof the National Labor Relations Board,' an election by secret ballotwas conducted under the -direction and supervision of the RegionalDirector for the Fourth Region among the employees of the Employerin the unit found appropriate by the Board.Upon the conclusion ofthe Election, the parties were furnished a tally of ballots.The tallyshowed that there were 187 votes cast, of which 134 were for thePetitioner, 51 were for the Intervenor, and 2 ballots were challenged.Thereafter the Intervenor filed timely objections to the election.Afteran investigation, the Regional Director, on June 7, 1955, issued andduly served upon the parties his report on objections, which is at-tached hereto.In his report the Regional Director made variousfactual findings, and concluded that the Intervenor's objections lackedmerit, and recommended that they be dismissed and that an appropriatecertification be issued by the Board.The Intervenor filed timely ex-ceptions to the Regional Director's report on objections.The Board has considered the Intervenor's objections, the RegionalDirector's report on objections,and the Intervenor's exceptions thereto.For reasons hereinafter stated we find the Intervenor's objections andexceptions to be without merit.We therefore deny the Intervenor'srequest that a hearing be held on its exceptions to the Regional Di-rector's report.Not reported in printed volumes of Board Decisions and Orders.114 NLRB No. 74.1-